DETAILED ACTION
	The amendment filed on 12-2-2020 is acknowledged. Claims 1, 46-47, 50, 54, 56, 59 and 64-65 have been amended.
Election/Restrictions
Applicant’s election without traverse of Group I and autism in the reply filed on 8-18-2020 is acknowledged. Claims 33-67 are pending. Claims 39-41 and 50-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 33-38 and 42-49 are currently under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 5-22-2017. It is noted, however, that applicant has not filed a certified copy of the GB 1708182.9 application as required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on 2-20-2020 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the 

Claim Objections
	Claims 33, 37 and 38 are objected to for reciting claim language drawn to non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

It is apparent that the Enterococcus faecium strain represented by the accession number NCIMB 42487 is required in order to practice the invention. The examiner acknowledges the 
If the deposit is made under terms of the Budapest Treaty, then an affidavit or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808.
If a deposit is not made under the terms of the Budapest Treaty, then an affidavit, or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the following criteria have been met:
1) during the pendency of the application, access to the deposit will be afforded to one determined by the Commissioner to be entitled thereto;
2) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent; and
3) the deposits will be maintained for a term of at least thirty (30) years from the date of the deposit or for the enforceable life of the patent or for a period of at least five (5) years after the most recent request for the furnishing of a sample of the deposited material, whichever is longest; and 
4) a viability statement in accordance with the provisions of 37 CFR 1.807; and
5) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.

	In addition, the identifying information set forth in 37 CRF 1.809(d) should be added to the specification.  See 37 CFR 1.803 – 1.809 for additional explanation of these requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 47 is rendered vague and indefinite by the use of the phrase “…comprises a 16S rRNA gene sequence that is the sequence of SEQ ID NO:2”. It is unclear what is meant to be engendered by said phrase as SEQ ID NO:2 constitutes an abstract representation of a sequence. It is suggested that the phrase “…comprises a 16S rRNA gene sequence consisting of the sequence of SEQ ID NO:2” or “…comprises a 16S rRNA gene sequence comprising the sequence of SEQ ID NO:2” be used instead.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33, 35, 37-38, 42-47 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobb et al. (U.S. Patent 7,749,509).

Cobb et al. disclose the use of probiotic compositions comprising Enterococcus faecium to treat autism (see title, abstract, and claim 1 for example). Cobb et al. further disclose:  that the concentration of the Enterococcus faecium is between 25 million and 1.5 billion CFUs/1.5g dose (see column 7, lines 52-53); that an “effective dose” is at least 10 million CFUs/1 to 10 gm of composition (see column 9, lines 40-43 for example); that said composition can be formulated for oral administration as well as subcutaneous, intramuscular, intradermal, transdermal, intraocular, intraperitoneal, mucosal, vaginal, rectal and intravenous (see column 10, lines 13-18 for example). 
Cobb et al. disclose the use of Enterococcus faecium which is deemed, in the absence of evidence to the contrary, to be the same as the Enterococcus faecium recited in the instant claims. Consequently, both the Enterococcus faecium disclosed by Cobb et al. and those of the instant claims would have the same chemical, biological and genomic properties. This would include having a 16S rRNA gene having at least 95% sequence identity to SEQ ID NO:2. Moreover, although the reference does not disclose their Enterococcus faecium having a 16S rRNA gene with a particular sequence the mere discovery of a sequence imparts neither novelty nor unobviousness to an organism. Since the Office does not have the facilities for examining and comparing the product of the instant invention with the product disclosed in the prior art, the burden is on Applicant to show a novel or unobvious difference between the claimed product (bacteria) and the product of the prior art. See In re Best 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
The MPEP states:
A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THEPRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THEPRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTICWhere applicant claims a composition in terms of a function, property or characteristicand the composition of the prior art is the same as that of the claim but the function is notexplicitly disclosed by the reference, the examiner may make a rejection under both 35U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent inconcurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA1977). This same rationale should also apply to product, apparatus, and process claimsclaimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103rejection is appropriate for these types of claims as well as for composition claims.
2112.01     Composition, Product, and Apparatus ClaimsPRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURERECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TOTHAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS AREPRESUMED TO BE INHERENTWhere the claimed and prior art products are identical or substantially identical instructure or composition, or are produced by identical or substantially identicalprocesses, a prima facie case of either anticipation or obviousness has been established.In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTOshows a sound basis for believing that the products of the applicant and the prior art arethe same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima faciecase can be rebutted by evidence showing that the prior art products do not necessarilypossess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ773 (Fed. Cir. 1985).COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLYTHE SAME, IT MUST HAVE THE SAME PROPERTIES“Products of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior artteaches the identical chemical structure, the properties applicant discloses and/or claimsare necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).
 
	Consequently, Cobb et al. anticipates all the limitations of the rejected claims. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33-38 and 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al. (U.S. Patent 7,749,509) and Mulder et al. (U.S. 10,471,108).
Cobb et al. disclose the use of probiotic compositions comprising Enterococcus faecium to treat autism (see title, abstract, and claim 1 for example). Cobb et al. further disclose:  that the concentration of the Enterococcus faecium is between 25 million and 1.5 billion CFUs/1.5g dose (see column 7, lines 52-53); that an “effective dose” is at least 10 million CFUs/1 to 10 gm of composition (see column 9, lines 40-43 for example); that said composition can be formulated for oral administration as well as subcutaneous, intramuscular, intradermal, transdermal, intraocular, intraperitoneal, mucosal, vaginal, rectal and intravenous (see column 10, lines 13-18 for example). 
Cobb et al. differs from the rejected claims in that they don’t explicitly disclose the use of the Enterococcus faecium deposited under the accession number NCIMB 42487; that the Enterococcus faecium is the only bacteria within the administered composition or that the Enterococcus faecium is at a concentration of 1 x 103 CFU/g .
Mulder et al. disclose the use of Enterococcus faecium in therapeutic compositions and that said compositions can be used to treat a multitude of maladies (see column 24, line 63 to column 25, line 14 for example). Mulder et al. further disclose the specific use of the Enterococcus faecium deposited under the accession number NCIMB 42487 and it has a 16S rRNA gene with the sequence of SEQ ID NO:2 (see column 6, lines 10-21 for example); that the Enterococcus faecium can be at a concentration of about 1 x 103 to about 1 x 1011 CFU  (see column 21, lines 49-50); and that the composition can comprise only the Enterococcus faecium bacteria (see column 23, lines 30-31) or multiple bacterial species that can live symbiotically in vivo in the intestine (see column 23, lines 57-61).
Given, that Cobb et al. discloses the use of Enterococcus faecium generally, it is deemed that the use of the Enterococcus faecium deposited under the accession number NCIMB 42487 constitutes and obvious variation of the compositions/methods of Cobb et al.
Moreover, given that Mulder et al. disclose that Enterococcus faecium can be used alone or in combination, the skilled artisan would have been motivated to determine the efficacy of compositions comprising Enterococcus faecium as the only bacterial strain.
One would have had a reasonable expectation of success Mulder et al. disclose the efficacy of compositions comprising only the Enterococcus faecium in treating the same maladies as the multispecies compositions of Cobb et al. 

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 9, 2021